Citation Nr: 1646053	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-23 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee plica with degenerative joint disease, status post arthroscopic medial partial meniscectomy with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2014 substantive appeal, the Veteran checked the box indicating that he desired a Board hearing in Washington, DC.  However, in a letter received by VA in July 2016, he stated that he instead wished to attend a Travel Board hearing at the RO in Waco, Texas.  In connection with that letter, the Veteran's representative submitted correspondence stating that the Veteran desired a video conference hearing at that RO.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015).  As the RO schedules Board hearings conducted at the RO, including hearings held by video conference, and as the hearing the Veteran requested has not yet been scheduled, a remand is necessary so that the RO may schedule the requested hearing.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing in accordance with his July 2016 request, to include first clarifying whether he desires a Travel Board or video conference hearing.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

